 
CAMDEN NATIONAL CORPORATION
CHANGE IN CONTROL AGREEMENT
 
This Change in Control Agreement (the “Agreement”) is by and between Camden
National Corporation., a Maine Corporation ("CNC") and (CEO Name) ("Executive").
 
RECITALS
 
WHEREAS, CNC is a bank holding company whose principal subsidiary is engaged in
the business of banking and businesses incidental thereto.
 
WHEREAS, Executive possesses unique skills, knowledge and experience relating to
the business of CNC.
 
WHEREAS, CNC desires to retain the future services of Executive, and, in that
connection, Executive desires to be assured that, in the event of a change in
the control of CNC, Executive will be provided with an adequate severance
payment for termination without cause or as compensation for Executive's
severance because of a material change in his duties and functions.
 
WHEREAS, CNC desires to be assured of the objectivity of Executive in evaluating
a potential change of control and advising whether or not a potential change in
control is in the best interest of CNC and its shareholders.
 
WHEREAS, CNC desires to induce Executive to remain in the employ of CNC
following a change in control to provide for continuity of management.
 
NOW, THEREFORE, in consideration of the premises and of their mutual covenants
expressed in this Agreement, the parties hereto make the following agreement,
intending to be legally bound thereby:
 
Section 1 - Definitions.
 
Capitalized terms used in this Agreement shall have the meanings set forth in
this Section 1 below, unless the context clearly requires a different meaning.
 
A.
“Base Salary” means, with respect to Executive, his annual base salary as in
effect at the time of his Separation from Service; provided, however, that if
Executive terminates his service for Good Reason following a reduction in
Executive’s base salary, then for purposes of Section 3, Base Salary shall mean
his base salary as in effect immediately prior to any such reduction.

 
B.
“Board” means the Board of Directors of CNC.

 

--------------------------------------------------------------------------------


 
C.
“Cause” shall mean (a) a willful, material and substantive breach of written CNC
policy, which breach is not cured by the Executive within a reasonable time
after receipt of written notice from CNC specifying the breach; (b) a willful,
intentional and substantive breach of fiduciary duty to CNC or any of its
affiliates involving personal gain or profit to the Executive; (c) other
employment engaged in by the Executive that substantially impairs the
Executive’s ability to perform his obligations, for which consent of CNC was not
previously obtained; (d) death of the Executive; (e) substantial disability of
the Executive, which materially impairs Executive’s ability to perform his
duties; (f) conviction of the Executive of any felony or crime of moral
turpitude, or any intentional crime in the conduct of his office with the CNC or
any affiliate, which is materially adverse to the welfare of CNC or any
affiliate, but excluding any conviction which is not the result of any action or
inaction by the Executive for his personal gain, or in willful violation of law
or CNC policy.

 
 
For purposes of this definition, no act, or failure to act shall be deemed
“willful” if done or omitted to be done by the Executive in good faith and in
the reasonable belief that such act or omission was in the best interest of CNC.

 
D.
“Change in Control” means a change: (i) in the ownership of CNC and in the
effective control of CNC such that a single entity or commonly controlled group
of entities shall have the ability to elect a majority of the Board of Directors
of CNC; or (ii) in the ownership of all or substantially all the assets
associated with the business group in which the Executive works, or of CNC as a
whole. The Board shall have final authority to determine if a Change in Control
has occurred.

 
E.
“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 
F.
“CNC” means Camden National Corporation and includes all entities with whom CNC
would be considered a single employer under Code Section 414(b) or (c).

 
G.
“Committee” means the Compensation Committee of the Board.

 
H.
“Executive” shall mean (Name), CEO and President of Camden National Corporation.

 
I.
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as now
in effect and as amended from time to time.

 
J.
“Good Reason” shall mean (a) a material diminution in the Executive’s annual
base salary which shall mean a reduction in Executive’s salary of at least ten
percent (10%); (b) a material diminution in the Executive’s authority, duties,
or responsibilities; or (c) any other action or inaction that constitutes a
material breach by CNC of the Executive’s employment arrangement.  Executive is
required to provide notice to CNC of the condition giving rise to the Good
Reason within a period not to exceed ninety (90) days of the initial existence
of the condition.  CNC shall have 30 days from the date of any notice from
Executive alleging that a Good Reason condition exists, to remedy the Good
Reason condition. If CNC fails to remedy the Good Reason condition within 30
days, the Executive may Separate from Service for Good Reason, unless CNC
disagrees that a Good Reason condition exists.

 

--------------------------------------------------------------------------------


 
K.
“Health Benefits” shall mean the medical, prescription drug, dental, and any
other related benefit plans sponsored by CNC that may be in effect upon the
Qualifying Termination.

 
L.
“Involuntary Separation from Service” means Separation From Service due to the
independent decision of CNC to terminate the Executive’s services, other than
due to the Executive’s explicit request, when the Executive was willing and able
to continue performing services.

 
M.
“Maximum Installment Value” for purposes of Section 3 means two (2) times the
lesser of (a) the maximum amount of compensation that may be taken into account
under a qualified plan pursuant to Code Section 401(a)(17) for the year in which
the Executive has terminated; or (b) the sum of the Executive’s annualized
compensation based upon the annual rate of pay for services provided to CNC for
the taxable year of the Executive preceding the taxable year of the Executive in
which the Executive has Separated From Service with CNC (adjusted for any
increase during that year that was expected to continue indefinitely if the
Executive had not Separated From Service).

 
N.
“Separation from Service” means the date of the Executive’s termination of
employment with CNC, whether voluntary, or involuntary, including, without
limitation, by death, or retirement.

 
O.
“Qualifying Termination” means (a) Involuntary Separation From Service other
than for Cause, or (b) Separation From Service for Good Reason.  Executive will
not be deemed to have incurred a Qualifying Termination unless Executive
executes a release of claims in a form substantially similar to the form
attached as Exhibit A hereto (the “Release”) following the Executive’s
Separation From Service.

 
Section 2 - Reduction in Compensation Proscribed After a Change in Control.
 
From the date of a Change in Control to the date within two (2) years of such
Change in Control, Executive shall receive as compensation, while still employed
by CNC, a salary at a rate no less than the highest rate in effect during the
one-year period before the Change in Control.  In addition, during such period,
CNC shall pay and provide for Executive at no cost higher than in effect prior
to the Change in Control, all of his then-current fringe benefits, including but
not limited to health, disability, dental and life insurance, all of which shall
be at levels and amounts no less favorable than levels and amounts in effect as
of the Change in Control.
 
Section 3 – Cash Severance
 
If Executive experiences a Qualifying Termination within two (2) years following
a Change in Control, Executive shall be entitled to cash severance (as defined
below), plus the benefits provided in Section 4.
 
A.
Benefit Period.  Executive shall receive cash severance for a benefit period of
two (2) years.

 
B.
Computation of Cash Severance.  Executive’s total cash severance shall be equal
to the Executive’s Base Salary for the Benefit Period.

 

--------------------------------------------------------------------------------


 
C.
Payment of Cash Severance.  Upon the execution by Executive of a Release of
Claims in substantially the same form as Exhibit A, payment shall commence
within 30 days of the date of the Executive’s Qualifying Termination.  CNC shall
pay the lesser of (1) the total cash severance defined in Section 3.B or (2) the
Maximum Installment Value to the Executive in continuous payroll period
installments for the applicable benefit period, commencing within 30 days of the
date of the Executive’s Qualifying Termination.  The excess, if any, of the
total cash severance over the Maximum Installment Value shall be paid to the
Executive in a single cash payment no later than 30 days following the
Executive’s Qualifying Termination.

 
D.
Return of Payments.  If it is determined that Executive at any time
misrepresented any financial information, any and all payments that have been
made to Executive under this Agreement shall be due and payable back to CNC
within thirty (30) days of such notice of the misrepresentation.  Any future
payments under this Agreement shall be forfeited upon receiving notice of such
misrepresentation by Executive.

 
Section 4 – Group Health Benefits.
 
Upon a Qualifying Termination, CNC will provide continuation of coverage to the
Executive and his eligible family members of their group medical health plan
coverage.  Such coverage shall continue for the lesser of the Benefit Period
under 3.A or the maximum period permitted under COBRA continuation
coverage.  Executive will be required to pay employee required premiums in
effect to CNC during the COBRA continuation period.
 
If the Benefit Period under 3.A is greater than the maximum period permitted
under COBRA continuation, CNC shall pay Executive such amount that, after all
Federal, State and local taxes, would pay for the same coverage as an active
employee for such period that exceeds the COBRA continuation maximum.  Such
amount shall be paid in a single lump sum cash payment no more than 30 days
following the date the Qualifying Termination occurred.
 
Section 5 – Payments Payable to Estate.
 
In the event  to whom any cash payment is payable under this Agreement to
Executive, and Executive dies before receiving such payment, such payment shall
be paid to Executive’s estate.
 
Section 6 – Impact on Other Compensation and Benefit Programs.
 
There will be no duplication between payments made under this Agreement and any
payment or benefit under any other plan, program, agreement, or arrangement.
Except as otherwise specifically provided for herein, payments under this
Agreement will not be considered compensation for purposes of any compensation,
deferred compensation, insurance, pension, savings, or other benefit plan.
 

--------------------------------------------------------------------------------


 
Section 7 – Arbitration.
 
Subject to CNC’s right to seek injunctive relief under Section 8 of this
Agreement, all disputes arising out of or relating to this Agreement or to
Executive’s employment or the termination thereof, will be resolved by final and
binding arbitration in Camden, Maine, conducted by the American Arbitration
Association under the Federal Arbitration Act in accordance with its Employment
Dispute Resolution Rules then in effect. This paragraph will apply both during
and after termination of the employment relationship. Either party will have the
right to enforce this Agreement to arbitrate in either federal or state court.
The arbitrator’s fees and expenses shall be payable by CNC.
 
All proceedings and documents prepared in connection with any arbitration under
this Agreement will be confidential information and, unless otherwise required
by law, the contents or subject matter thereof will not be disclosed to any
person other than the parties to the proceedings, their counsel, witnesses and
experts, the arbitrator, and, if court enforcement of an arbitration award is
sought, the court and court staff hearing such matter.
 
Should a dispute under this Agreement be submitted to arbitration and the
Executive prevails in that arbitration, Executive will be entitled to recover
reasonable expenses incurred in connection with that arbitration, including but
not limited to reasonable attorneys' fees from CNC. Should CNC prevail, or
should any financial award determined by the arbitrator be between the
respective amounts sought by CNC and the Executive, each party will pay its own
costs.
 
Section 8 – Noncompetition and Nonsolicitation Agreement and Business
Protection.
 
Notwithstanding anything to the contrary contained elsewhere in this Agreement:
 
A.
Noncompetition Agreement and Nonsolicitation Agreement

 
 
1.
In view of Executive’s importance to the success of CNC, Executive and CNC agree
that CNC would likely suffer significant harm from Executive’s competing with
CNC during Executive’s term of employment with CNC and for some period of time
thereafter.  Accordingly, Executive agrees that Executive shall not engage in
competitive activities while employed by CNC and for a period of one (1) year
following Executive’s Qualifying Termination.  Executive shall be deemed to
engage in competitive activities if he shall, without the prior written consent
of CNC, (i) within fifty (50) miles (by air) of any office of CNC and its
subsidiaries, render services directly or indirectly, as an employee, officer,
director, consultant, advisor, partner or otherwise, for any organization or
enterprise which competes directly or indirectly with the business of CNC or any
of its affiliates in providing financial products or services (including,
without limitation, banking, insurance, or securities products or services) to
consumers and businesses, or (ii) directly or indirectly acquires any financial
or beneficial interest in (except as provided in the next sentence) any
organization which conducts or is otherwise engaged in a business or enterprise
within fifty (50) miles (by air) of any office of CNC and its subsidiaries which
competes directly or indirectly with the business of CNC or any of its
affiliates in providing financial products or services (including, without
limitation, banking, insurance or securities products or services) to consumers
and businesses.  Notwithstanding the preceding sentence, Executive shall not be
prohibited from owning less than one percent (1%) of any publicly traded
corporation, whether or not such corporation is in competition with CNC.

 

--------------------------------------------------------------------------------


 
 
2.
While employed by CNC and for a period of one (1) year following Executive’s
Qualifying Termination, Executive agrees that Executive shall not, in any
manner, directly or indirectly, (i) solicit by mail, by telephone, by personal
meeting, or by any other means, either directly or indirectly, any customer or
prospective customer of CNC to whom Executive provided services, or for whom
Executive transacted business, or whose identity become known to Executive in
connection with Executive’s services to CNC (including employment with or
services to any predecessor or successor entities), to transact business with a
person or an entity other than CNC or its affiliates or reduce or refrain from
doing any business with CNC or its affiliates or (ii) interfere with or damage
(or attempt to interfere with or damage) any relationship between CNC or its
affiliates and any such customer or prospective customer.  The term “solicit” as
used in this Agreement means any communication of any kind whatsoever, inviting,
encouraging or requesting any person to take or refrain from taking any action
with respect to the business of CNC and its subsidiaries.

 
 
3.
While employed by CNC and for a period of one (1) year following Executive’s
Qualifying Termination, Executive agrees that Executive shall not, in any
manner, directly or indirectly, solicit any person who is an employee of CNC or
any of its affiliates to apply for or accept employment or a business
opportunity with any other person or entity.

 
 
4.
The parties agree that nothing herein shall be construed to limit or negate the
common law of torts or trade secrets where it provides broader protection than
that provided herein.

 
B.
Confidential Information

 
Executive has obtained and may obtain confidential information concerning the
businesses, operations, financial affairs, organizational and personnel matters,
policies, procedures and other non-public matters of CNC and its affiliates, and
those of third-parties that is not generally disclosed to persons not employed
by CNC or its subsidiaries.  Such information (referred to herein as the
“Confidential Information”) may have been or may be provided in written form or
orally.  Executive shall not disclose to any other person the Confidential
Information at any time during his employment with CNC or after the Qualifying
Termination, provided that Executive may disclose such Confidential Information
only to a person who is then a director, officer, employee, partner, attorney or
agent of CNC who, in Executive’s reasonable good faith judgment, has a need to
know the Confidential Information.
 

--------------------------------------------------------------------------------


 
C.
Remedies

 
 
1.
Executive acknowledges that a violation on Executive’s part of this Section 8
would cause immeasurable and irreparable damage to CNC.  Accordingly, Executive
agrees that notwithstanding Section 7 hereof, CNC shall be entitled to
injunctive relief in any court of competent jurisdiction for any actual or
threatened violation of any of the provisions of this Section 8, in addition to
any other remedies it may have.

 
 
2.
In addition to CNC’s right to seek injunctive relief as set forth in
subparagraph 1 above of this Section 8.C, in the event that Executive shall
violate the terms and conditions of this Section 8, CNC may: (i) make a general
claim for damages and (ii) terminate any payments or benefits payable by CNC, if
applicable, to Executive.

 
 
3.
The Board shall be responsible for determining whether Executive shall have
violated this Section 8, and in the absence of Executive’s ability to show that
the Board has acted in bad faith and without fair dealing, such decision will be
final and binding.  Upon the request of Executive, CNC shall provide an advance
opinion as to whether a proposed activity would violate the provisions of this
Agreement.

 
Section 9 – Governing Law.
 
The provisions of the Policy shall be governed by and construed in accordance
with the applicable provisions of ERISA, the Code, and the laws of the State of
Maine.
 
Section 10 – Notices and Payments.
 
All payments required or permitted to be made under the provisions of this
Agreement, and all notices and other communications required or permitted to be
given or delivered under this Agreement to CNC or to Executive, which notices or
communications must be in writing, shall be deemed to have been given if
delivered by hand, or mailed by first-class mail, addressed as follows:
 
A.
If to CNC:

 
 
Camden National Corporation

 
2 Elm Street

   P.O. Box 310
 
Camden, Maine  04843-0310

 
Attn:  Chairman, Compensation Committee

 
B.
 
If to Executive:

 
(CEO Name)
 
(Address)

 

--------------------------------------------------------------------------------


 
CNC or Executive may, by notice given to the other from time to time and at any
time, designate a different address for making payments required to be made, and
for the giving of notices or other communications required or permitted to be
given, to the party designating such new address.
 
Section 11 – Payroll Taxes.
 
Any payment required or permitted to be made or given to the Executive under
this Agreement shall be subject to the withholding and other requirements of
applicable laws, and to the deduction requirements of any benefit plan
maintained by CNC in which the Executive is a participant and to all reporting,
filing, and other requirements in respect of such payments, and CNC shall use
its best efforts to promptly satisfy all such requirements.
 
Section 12 – Compliance With Section 409A of the Code.
 
Cash Severance and benefits paid under this Policy are intended to be
administered to meet the exemption requirements of Code Section 409A and the
regulations thereunder so that the cash severance and benefit payments do not
provide for the deferral of compensation.
 
Section 17 – Successor and Assigns.
 
This Agreement shall inure to the benefit of and be binding upon the successors
and assigns (including successive, as well as immediate, successors and assigns)
of CNC; provided, however, that CNC may not assign this Agreement or any of its
rights or obligations hereunder to any party other than a corporation which
succeeds to substantially all of the business and assets of CNC by merger,
consolidation, sale of assets or otherwise. This Agreement shall inure to the
benefit of and be binding upon the successor and assigns (including successive,
as well as immediate, successors and assigns) of Executive; provided, however,
that the right of Executive under this Agreement may be assigned only to his
personal representative or trustee or by will or pursuant to applicable laws of
descent and distribution.
 
Section 18 – Term of this Agreement.
 
This Agreement may be unilaterally terminated by CNC effective December 31, 2014
(Original Termination Date) if it takes action at least ninety (90) days prior
to the Original Termination Date.  If no such action is taken by the Original
Termination Date, the New Termination Date shall be the December 31 of each
following year.  This Agreement shall continue in effect unless action is taken
by CNC to terminate this Agreement at least ninety (90) days prior to such New
Termination Date.
 
8

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
on and to be effective on __________, 2009.
 

In the Presence of:        EXECUTIVE                                            
                   
(CEO Name) 
 
 
   
 
 

 
 

In the Presence of:        CNC                                       
                    
Chairman, CNC Compensation
Committee
 

 
9

--------------------------------------------------------------------------------


 
EXHIBIT A
 
RELEASE OF CLAIMS
 
1.           Release.  In consideration of Severance Benefits, Employee, and for
those who may in any way claim through Employee, including his heirs, executors,
administrators, and assigns, hereby releases and discharges Company, and any
other person, firm, or corporation associated or affiliated with it in any
capacity, and its officers, directors, employees, agents, attorneys, successors,
and assigns, both past and present ("Releasees") from any and all claims, causes
of action, and suits at law or in equity, of any kind, including any claims for
commissions, bonus, reimbursements, compensation, damages, debts, reinstatement,
transfer, employment, breach of contract, damages of property or claims for any
losses, injuries or damages of any nature whatsoever, whether disclosed or
undisclosed and whether known or unknown, including but not limited to, any
losses, injuries, or damages resulting from or in any way connected with any
employment relationship between Employee and Releasees or service provided by
Employee to Releasees while so employed, any charges and allegations for claims
arising under Title VII of the Civil Rights Act of 1964, as amended, the Civil
Rights Act of 1991, the Civil Rights Act of 1866 (42 U.S.C. §1981), the Maine
Human Rights Act or equivalent act of any other state, the Americans with
Disabilities Act, the Age Discrimination in Employment Act, the Older Workers'
Benefit Protection Act of 1990, the Rehabilitation Act of 1973, the Employee
Retirement Income Security Act of 1974, the Maine Whistleblowers' Protection
Act, the Equal Pay Act, the Family Medical Leave Act, Executive Order 11246,
or  any other employment discrimination laws and regulations, federal or state,
as well as claims for wrongful discharge, tortious breach of the covenant of
good faith and fair dealing, intentional infliction of emotional distress,
defamation, interference with contractual relations, and procurement of the
breach of an employment contract, which Employee now has or ever had.
 
2.           Age Discrimination - Waiver of Claims. Employee acknowledges that
he has been given a copy of this Release. Employee further acknowledges that he
has had twenty-one (21) days to consider this Release, seven (7) days to revoke
it in writing, and has been advised to consult with counsel of his own choice
regarding this Release, has carefully read the same, understands the contents
and signs this Release as his own free act.
 
3.           Confidentiality.  Employee expressly agrees not to publicize or
disclose to any third party at any time:  this Release or the consideration paid
for this Release.
 
4.           Non-waiver.  This agreement does not waive or release any rights,
claims, or causes of action that may arise from acts or omissions occurring
after the date I execute this Release, nor does this agreement waive or release
any rights, claims or causes of action relating to (A) indemnification from CNC
and its affiliates with respect to my activities on behalf of CNC and its
affiliates prior to my termination of employment, (B) compensation or benefits
to which I am entitled under any compensation or benefit plans of CNC or its
affiliates or (C) amounts to which I am entitled pursuant to the Agreement to
which a form of this Release of Claims was attached as Exhibit A. Except as
contemplated by the preceding sentence, I agree not to bring or join any lawsuit
or file any claim against CNC in any court relating to my employment or the
termination of my employment
 
10

--------------------------------------------------------------------------------


 
5.           Governing Law.  This Agreement shall be interpreted and enforced
under the laws of the State of Maine without regard to the conflict of law
principles.
 
 
IN WITNESS WHEREOF, the parties have executed this Severance Agreement and
Release.
 

             
Date:  
                       Employee                  

Camden National Corporation 
                               
Date:
                      By                      
    
 
      Its                           

 
11

--------------------------------------------------------------------------------

